DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 20, in the reply filed on 10/04/2022 is acknowledged.
Claims 10-14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.

Claim Rejections - 35 USC § 112 – 
Indefiniteness, Lack of Antecedent Basis 
and Broad Limitation followed by Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding lack of antecedent basis, claim 1 recites the limitation "the subject" in line nine.  There is insufficient antecedent basis for this limitation in the claim.
Regarding indefiniteness, claim 5, which depends from claim 3, recites PEGylated lipids that have been subsequently derivatized with PEG. The recitation of subsequent derivatization with PEG appears redundant, since the claim refers to PEGylated lipids. It appears clear that the lipids are derivatized with PEG, and so subsequent derivatization is not necessary. The Applicant is encouraged to clarify and/or amend the subject matter of claim 5. An amendment would be to delete, from claim 5, the recitation of “which have been subsequently derivatized with PEG.”
Regarding broad and narrow limitations, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “at least 80 %”, and the claim also recites “(by weight)” which is the narrower statement of the range/limitation. 
In the present instance, claim 7 recites the broad recitation “cystic fibrosis transmembrane conductance regulator”, and the claim also recites “(CFTR)” which is the narrower statement of the range/limitation. 
The Applicant is advised to remove the parentheses from each of the claims.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tagalakis et al (Biomaterials, 35, 8406-8415, 2014), in view of Guo et al (US 2015/0246137 A1).
Tagalakis disclosed anionic peptide-lipid nanocomplexes (e.g., anionic liposome; [section 2.2]) for targeted siRNA delivery (e.g., a non-viral delivery complex) [abstract and title]. The anionic complexes comprised a cationic core (e.g., cationic nanoparticle; [section 2.3]), comprised of siRNA and targeting peptides (e.g., Peptide Y: K16GACYGLPHKFCG; or, Peptide ME27: K16RVRRGACRGDCLG) [section 2.1]. The peptides comprised a polycationic nucleic acid binding component (e.g., K16), a spacer (e.g., GA or RVRRGA) and a cell surface receptor binding component (e.g., CYGLPHKFCG or CRGDCLG) [section 2.1]. 
Although Tagalakis taught anionic liposomes, Tagalakis was not specific a plasma membrane lipid and a red blood cell-derived lipid, as recited in claims 1 and 20, respectively.
Guo taught [abstract] nanoprecipitates (e.g., siRNA; [0155]) encapsulated by liposomes. The liposomes were formed [0088, 0092, 0094-0095, 0098] of anionic and amphipathic lipids, including but not limited to phosphatidylcholine, phosphatidylethanolamine, phosphatidylserine and sphingolipids (e.g., plasma membrane lipids).
Guo reads on the claim 1 recitation of plasma membrane lipids. The Examiner notes that the lipids of Guo (e.g., phosphatidylcholine) also read on lipids derived from red blood cells, thereby additionally reading on claim 20.
It would have been prima facie obvious to one of ordinary skill in the art to include plasma membrane lipids (e.g., phosphatidylcholine, phosphatidylethanolamine, phosphatidylserine and sphingolipids) within Tagalakis, as taught by Guo. It would have been prima facie obvious to one of ordinary skill in the art to include red blood cell-derived lipids (e.g., phosphatidylcholine) within Tagalakis, as taught by Guo. The ordinarily skilled artisan would have been motivated to include liposome-forming lipids, as taught by Guo [Guo: ¶s 0088, 0092, 0094-0095, 0098].
Claims 2 and 4 are rendered prima facie obvious because Guo taught, as previously discussed, phosphatidylserine. At ¶ 0098, Guo taught anionic lipids present at 10-100 mole % and neutral lipids at 0-90 mole %. At ¶ [0127] Guo taught 5-20 mole % PEG. At [section 3.1], Tagalakis taught 5 mole % PEG.
The instant claims 2 and 4 recite at least 80 weight percent anionic coating.
The instant claim 4 further recites at least 1 % PEG.
 Guo taught anionic lipids present at 10-100 mole % and neutral lipids at 0-90 mole %. Guo further taught 5-20 mole % PEG; Tagalakis taught 5 mole % PEG.
Conversely to what is claimed, Guo and Tagalakis disclosed molar, rather than weight, percentages. Nonetheless, the ordinarily skilled artisan, using Guo and Tagalakis as a guide, could readily, and empirically, determine weight percentages, with a reasonable expectation of success. The motivation to combine Guo with Tagalakis was previously discussed. 
Claims 3 and 5 are rendered prima facie obvious because Tagalakis taught PEG-derivatized lipids [section 2.2].
Claim 8 is rendered prima facie obvious because Tagalakis taught binding of the complexes to airway epithelial cells [section 2.4].
Claim 9 is rendered prima facie obvious because Tagalakis taught a ratio of the cationic liposome to the peptide to the siRNA at 1:4:1 [section 2.3]. The Examiner notes that the peptide and siRNA form the core, thereby reading on the claimed core to coating ratio of 5:1. 

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tagalakis et al (Biomaterials, 35, 8406-8415, 2014), in view of Guo et al (US 2015/0246137 A1) and further in view of Khvorova et al (US 2008/0221317 A1).
The 35 U.S.C. 103 rejection over Tagalakis and Guo was previously discussed.
Although the combined teachings of the art taught siRNA, as previously discussed, the combined art was not specific the regulation of gene expression in tumor cells, as recited in claim 6; a nucleic acid encoding CFTR, as recited in claim 7.
Khvorova taught that efficient sequence specific gene silencing is possible through the use of siRNA technology. By selecting particular siRNAs by rational design, one can maximize the generation of an effective gene silencing reagent, as well as methods for silencing genes. Methods, compositions, and kits generated through rational design of siRNAs were disclosed, including those directed to cancer, and to CFTR [title, abstract, ¶ 0179]. The ability to silence a gene has broad potential for treating human diseases, and many researchers and commercial entities are currently investing considerable resources in developing therapies based on this technology [¶ 0004].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined Tagalakis and Guo, the regulation of gene expression in tumor cells, and nucleic acids encoding CFTR, as taught by Khvorova. The ordinarily skilled artisan would have been motivated by the broad potential and considerable interest for treating human diseases by silencing genes, as taught by Khvorova [Khvorova, abstract, 0004, 0179].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612